Title: From John Adams to John Quincy Adams, 28 August 1815
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Aug. 28. 1815

My perplexities are increased every day, as I fear yours have been and are still. Mine, at present are altogether on your Account.
The Princes Speech, paragraphs in London and Liverpool Papers scraps of Letters from both; all convince me that you have had Severe Tryals of your Intelligence and Integrity. It is universally believed here, that a Treaty of Commerce has been Signed, but there is a doubt whether you have Signed it. I have doubts and Fears, on this head myself. Of your Integrity, Fortitude and Constancy. I have no doubt. Of two apparent Evils to choose the least is a Maxim; but like all other Maxims requires Exceptions, Limitations and Restrictions. Mr Gallatin and Mr Clay, are Said to have embarked at Liverpool for New York and are expected every hour. And the Treaty is expected with them.
It is generally credited that our Naval Heros have acquired fresh Laurells in the Mediterranean: but details and particulars, and all official Information are is wanting. It is a moment of immence Expectation.
“The cause, of which Napoleon is the Champion, will not expire, with him.” What will the Allies do with him? He is not their Subject. They cannot draw and quarter him for Treason. Will they behead him on Tower hill? Will they Strangle, or Starve him in the Tower? or will they poison him? Or will they Send him to Bottany Bay or to the U.S. of America? He is destined to be the most illustrious Example of human Glory and disgrace, that has hitherto been recorded in History. More glorious as the World accounts glory than Alexander Cæsar or Frederick, and not worse than either, his Exit will be infinitely more Splendid than either. Britain, thou art responsible for him! God, and the human Race, will require an Account of him! The Cause, of which he has been the deluded, but tremendous Champion, will Survive him as you Say, and as I know as well as you.
Our Commodore or Captain Hull and Mr Robbert Smith have promised me a Visit this Morning, I will give you, hints of the Conversation
A.